 1

 2                                                                            FILED IN THE
                                                                          U.S. DISTRICT COURT
                                                                    EASTERN DISTRICT OF WASHINGTON

 3
                                                                     Oct 22, 2019
 4                                                                       SEAN F. MCAVOY, CLERK




 5                         UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WASHINGTON
 6

 7    UNITED STATES OF AMERICA,
                                                  NO: 2:19-CR-146-RMP
 8                              Plaintiff,
                                                  ORDER OF DISMISSAL WITHOUT
 9          v.                                    PREJUDICE

10    MATTHEW ALLEN PEHL, aka                     **US MARSHAL ACTION
      Kenzie McKenna; aka Blablabla               REQUIRED**
11    Geeee; aka Doopersboop; aka
      Dyonus; aka Mattycakes,
12
                                Defendant.
13

14         BEFORE THE COURT is the Government’s Motion to Dismiss the

15   Indictment against Defendant Matthew Allen Pehl Without Prejudice, ECF No. 17,

16   and accompanying Motion to Expedite hearing of the same, ECF No. 18. Having

17   reviewed the Motion to Dismiss, the Court finds that the Government has cogently

18   explained its decision to seek dismissal without prejudice and notes that the

19   Government represents that it has conferred with Defendant prior to filing the

20   motion. See ECF No. 17. There is no indication on the record before the Court that

21   dismissal without prejudice under Federal Rule of Criminal Procedure 48(a)



     ORDER OF DISMISSAL WITHOUT PREJUDICE ~ 1
 1   contravenes the “manifest public interest.” See United States v. Gonzalez, 58 F.3d

 2   459, 462 (9th Cir. 1995) (indicating that the district court retains limited discretion

 3   to deny even an uncontested motion to dismiss under Rule 48(a), but only where

 4   dismissal without prejudice would be “contrary to the manifest public interest”).

 5         Accordingly, IT IS HEREBY ORDERED:

 6         1.     The Government’s Motion to Expedite, ECF No. 18, is GRANTED,

 7   upon a finding of good cause.

 8         2.     The Government’s Motion to Dismiss Indictment Without Prejudice,

 9   ECF No. 17, is GRANTED.

10         3.     The Indictment filed at ECF No. 1 is dismissed without prejudice.

11         4.     The United States Marshals Service shall return Defendant to the

12   custody of the State of Washington. See ECF No. 7 (Writ of Habeas Corpus Ad

13   Prosequendum).

14         IT IS SO ORDERED. The District Court Clerk is directed to enter this

15   Order and provide copies to counsel and the United States Marshal.

16         DATED October 22, 2019.

17
                                                 s/ Rosanna Malouf Peterson
18                                            ROSANNA MALOUF PETERSON
                                                 United States District Judge
19

20

21



     ORDER OF DISMISSAL WITHOUT PREJUDICE ~ 2
